Citation Nr: 1604895	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-22 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from June 1987 to October 1987 and from April 1988 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran originally had a hearing scheduled for October 2014 but he later cancelled this hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he has obstructive sleep apnea that is related to his active duty service.  To support his claim the Veteran reports that his breathing difficulties began after a football injury during service resulting in a deviated septum.  He also refers to a treatment questionnaire from active duty service where he reported having difficulty sleeping.  He was diagnosed with obstructive sleep apnea after a polysomnogram performed at VA in March 2012.

However, the record does not show that a VA examination was performed specifically in connection with the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting that an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It is notable that the third prong which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case the Veteran's VA treatment records show that he was diagnosed with obstructive sleep apnea after a polysomnogram in March 2012, and he reported that he had been using a CPAP machine while sleeping.  While the record does not currently contain service treatment records showing treatment for obstructive sleep apnea, the Veteran has reported that he first began experiencing symptoms during service and he references his deviated septum and his medical report indicating difficulty sleeping.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him through his senses).  As there is no competent medical opinion of record, the Board finds remand is warranted for a VA examination to determine whether the Veteran's obstructive sleep apnea is related to active duty.  McLendon 20 Vet. App. at 79.

Further, the Veteran reported receiving treatment for obstructive sleep apnea from a Dr. A. Sheikh at Carthage Area Hospital.  In August 2013 the RO made a request for treatment records from Carthage Area Hospital but did not receive a response or notify the Veteran and his representative of a lack of response.  The Board finds that upon remand the RO must make further attempts to obtain the Veteran's treatment records from Dr. Sheikh.  

Additionally, it appears as though the Veteran receives continuous treatment through VA, and as such the Board finds that the RO should obtain and associate with the record any outstanding VA treatment records from April 2014 to present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record VA treatment records for the Veteran dated from April 2014 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  With the Veteran's assistance, obtain and associate with the record any treatment records from Dr. Sheikh at Carthage Area Hospital.  All actions to obtain such records should be fully documented in the claims file.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If any private records are identified but not obtained, the RO must notify the Veteran and his representative of (1) the records sought (2) steps taken to obtain the records (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be reajudicated.  

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his obstructive sleep apnea.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's available service treatment records, VA treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that his obstructive sleep apnea began in service, was caused by service, or is otherwise related to service, to include whether it was caused by or related to an injury in service.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.  

4.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for obstructive sleep apnea.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

